9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “-open” in line 5. It appears to be a typo of “open”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6 recites “support body”. However, “a support body” is recited in lines 1-2. It is unclear if “support body” in line 6 is the same as “a support body” in lines 1-2. For the purpose of examination, the examiner has interpreted it to mean the same and “support body” in line 6 means – the support body --.
Claim 1 further recites “multiple clamping bodies that are linearly movably supported in or on the base body along a longitudinal axis of the base body” in lines 8-9. However, it is unclear how (each of the) multiple bodies are linearly movably supported in or on the base body along “a longitudinal axis of the base body”. For the purpose of examination, the examiner has interpreted it to mean “multiple clamping bodies that are linearly movably supported in or on the base body along a longitudinal axis of the base body respectively”.
Claim 5 recites “a longitudinal axis of a clamping body of one of the multiple clamping body groups” in line 2-3. It is unclear if the “a longitudinal axis” is one of the “longitudinal axes of the multiple clamping bodies” previously recited in claim 1. For the purpose of examination, the examiner has interpreted it to mean the same and mean “[[a]] the longitudinal axis of a clamping body of one of the multiple clamping body groups”.
Claim 5 further recites “one of the longitudinal axes of a clamping body of another of the multiple clamping body groups” in lines 3-5. However, it is unclear how a clamping body can have more than one longitudinal axes. For the purpose of examination, the examiner has interpreted it to mean “the longitudinal axes of a clamping body of another of the multiple clamping body groups”.
Claim 6 recites “a longitudinal axis of a clamping body of one of the multiple clamping body groups” in lines 2-3. It is unclear if “a longitudinal axis of a clamping body” is one of the “longitudinal axes” recited in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean it is and mean “the longitudinal axis of a clamping body of one of the multiple clamping body groups”.
Claim 6 recites “one of the longitudinal axes of a clamping body of another of the multiple clamping body groups” in lines 5-6. However, it is unclear how a clamping body can have more than one longitudinal axes. For the purpose of examination, the examiner has interpreted it to mean “the longitudinal axis of a clamping body of another of the multiple clamping body groups”.
Claim 7 recites “longitudinal axes of the multiple clamping body of the common clamping body group …” in lines 5-6. It is unclear if “longitudinal axes” are the same as the one recited in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the longitudinal axes of the multiple clamping body of the common clamping body group …”.
Claim 9 recites “at least one longitudinal axis” in line 2. However, it is unclear if the “at least one longitudinal axis” is the same as the “longitudinal axes” recited in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the longitudinal axis”.
Claim 11 recites “base body” in line 2. It is unclear if it is the same as the “base body” recited in claim 1. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the base body”.
Claim 16 recites “two longitudinal axes” in lines 1-2. it is unclear if “two longitudinal axes” is the same as the “longitudinal axes” recited in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean the same and mean “two of the longitudinal axes”.
Claim 16 further recites ““two longitudinal axes” in line 3. For the similar reasons stated above, the examiner has interpreted it to mean “two of the longitudinal axes”.
Claim 17 recites “a longitudinal axis” in line 1. It is unclear it is the same as the “longitudinal axes” recited in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean “the longitudinal axis”.
Claim 17 further recites “one of the longitudinal axes of a clamping body” in line 3. However, it is unclear how a clamping body can have more than one longitudinal axis. For the purpose of examination, the examiner has interpreted it to mean “the longitudinal axis of a clamping body”.
Claim 19 recites “longitudinal axes of the multiple clamping bodies” in lines 3-4. It is unclear if “longitudinal axes” is the same as the one recites in claim 1 in lines 12-13. For the purpose of examination, the examiner has interpreted it to mean the same and mean “the longitudinal axes of the multiple clamping bodies”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schanz (US 2019/0160612).
Regarding claim 1, Schanz discloses a clamping device (1, Para. 35) for clamping of a support body (3, a tool disk, Fig. 2) , comprising:  a base body (11) that comprises an abutment surface on a clamping side of the base body (its underside has a planar securing surface, lines 11-16 on para 35), the abutment surface having multiple receptacle holes (60, Figs. 3-4, para. 38 lines 4 lines to para. 39) that open toward the clamping side. 
The multiple receptacle holes each is being configured for location of one of a plurality of clamping bolts (15) of (the) support body.
Multiple clamping bodies (53, 51, 77, 76, 76, 77, 51, 53, from left to right, in a counterclockwise direction, Fig. 4) that are linearly movably supported in or on the base body along a longitudinal axis of the base body (respectively) (a longitudinal axis of a channel that each of the multiple clamping bodies is located at). (Paras. 38, 40 (last 14 lines), paras. 44-46)
The multiple clamping bodies can be moved between a clamping position (Fig. 4) and a release position (Fig. 6) by means of an operating device (62, 66, an adjusting screw and a control body 66, para. 40 last 14  lines, para. 44, Figs. 4 and 7).
Longitudinal axes of the multiple clamping bodies define multiple points of intersection with respect to each other. (see annotated Fig. 4 below)


    PNG
    media_image1.png
    841
    701
    media_image1.png
    Greyscale


Regarding claim 2, Schanz discloses multiple clamping body groups are provided, the multiple clamping body groups each having at least two or exactly two of the multiple clamping bodies (In Fig. 4, first group 76, 77 is on the left, second group 51, 53 is on the left, third group 76, 77 is on the right, fourth group 51, 53 is on the right).
Regarding claim 3, Schanz discloses the longitudinal axes of the multiple clamping bodies define at least four points of intersection with respect to each other. (see annotated drawing above)
Regarding claims 4 and 16, Schanz discloses two (of the) longitudinal axes of the multiple clamping bodies of one of the multiple clamping body groups (76, 77 on the right in Fig. 4) define a first intersection point  (see annotated drawing above) with respect to each other and two (of the) longitudinal axes of the multiple clamping bodies of another one of the multiple clamping body groups (51, 53 on the right) define a second intersection point with respect to each other (see annotated drawing above).
Regarding claims 5 and 17, Schanz discloses the longitudinal axis of a clamping body (77 on the left, Fig. 4) of one of the multiple clamping body groups defines a third intersection point with one of the longitudinal axes of a clamping body (51 on the left, Fig. 4) of another of the multiple clamping body groups. (see annotated drawing above).
Regarding claims 6 and 18, Schanz discloses a longitudinal axis of a clamping body (76 on the left) of one of the multiple clamping body groups (76, 77 on the left) that does not extend through the third intersection point defines a fourth intersection point with one of the longitudinal axes of a clamping body (53 on the left) of another of the multiple clamping body groups (51, 53 on the left) that also does not extend through the third intersection point. (see annotated drawing above)
Regarding claim 8, Schanz discloses at least one (60, upper left, Fig. 4) of the multiple receptacle holes is arranged with distance in a first direction (horizontal, Fig. 4) to another one (60, upper right, Fig. 4) of the multiple receptacle holes and the at least one (60, lower right, Fig. 4) of the multiple receptacle holes is arranged in a second direction orthogonal to the first direction with distance to the another one of the multiple  receptacle holes.

Regarding claim 15, Schanz discloses a workpiece holding device having a support body (3) supporting a holding device (1) for holding a workpiece on a holding side, the workpiece holding device having a counter abutment surface (7) and multiple clamping bolts (15) projecting from an attachment side of the support body; and a clamping device (1) according to claim 1. (It is noted the support body (3) is a tool disk of a tool turret. The took disk has at least contact surfaces 3, 5, 7, 9 as shown in Fig.2. Although in Fig. 2, the bolts are only shown in contact surface 5. The other contact surfaces also have bolts for securing different toolholders.) (Para. 35)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schanz.
Regarding claim 9, Schanz does not disclose at least one longitudinal axis of a clamping body of the multiple clamping bodies extend obliquely to the first direction as well as obliquely to the second direction. However, it is known there will be manufacturing tolerance when making parts. It is known to define a tolerance of a dimension of a feature. In this instant, the channel (57 on the left, Fig. 4) for guiding the locking bolt (53) may be made with dimension that is not exactly 90 degrees or 0 degrees relative to the first direction and the second direction to reduce manufacturing cost and time, but still maintains the desired function of clamping the bolts (15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the “at least one longitudinal axis of a clamping body of the multiple clamping bodies extend obliquely to the first direction as well as obliquely to the second direction.” to reduce manufacturing cost and time but still perform their desired function. (For example, the longitudinal axis of the left bolt 53 can be oriented at 90+/-0.5 degrees with respect to the first direction, and at 0 +/- 0.5 degrees with respect to the second direction)
Allowable Subject Matter
Claims 7, 10-14, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, Schanz does not disclose the operating device comprises at least one movably supported operating body that is configured to act on multiple clamping bodies of a common clamping body group, the longitudinal axes of the multiple clamping bodies of the common clamping body group are orientated obliquely to one another. Claim 10 depends on claim 7.
Regarding claim 11, Schanz does not disclose the opposite channel walls are arranged with distance to the one clamping body of the multiple clamping bodies outside of the guide wall sections. Claims 12 and 13 depend on claim 11.
Regarding claim 14, Schanz does not disclose a biasing arrangement is present that urges each one of the multiple clamping bodies in the release position.
Regarding claim 19, Schanz does not disclose the operating device comprises at least one movably supported operating body that is configured to act on multiple clamping bodies of a common clamping body group, wherein longitudinal axes of the multiple clamping bodies of the common clamping body group are orientated obliquely to one another. Claim 20 depends on claim 19. 
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the above claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722